            Case 20-10256-KBO        Doc 543     Filed 01/03/21    Page 1 of 8




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

IN RE: EARTH FARE, INC. et al.,                      Case No.: 20-10256-KBO
                                                     Chapter 11

      Debtors                                        (Jointly Administered)
__________________________________/

      RESPONSE OF ALACHUA COUNTY TAX COLLECTOR TO DEBTORS’
       FOURTH (4TH) OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS
      PURSUANT TO SECTIONS 502 AND 503 OF THE BANKRUPTCY CODE,
       BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1 (DOC. NO. 538)

         Alachua County Tax Collector (the “Tax Collector” or “Respondent”), by and

through its undersigned attorney, responds to the Debtors’ Fourth (4th) Omnibus

(Substantive) Objection to Claims Pursuant to Sections 502 and 503 of the Bankruptcy

Code, Bankruptcy Rule 3007 and Local Rule 3007-1 (Doc. No. 538) (the “Objection to

Claim”) which objects to claim no. 10548 filed by the Tax Collector and moves this

Court to enter an order denying the Debtors’ Objection. The proposed form of order is

attached hereto as “Exhibit 1.” In support of its response, the Tax Collector would

respectfully show as follows:

                   Procedural History of Debtors’ Objection to Claim

         1. These are Chapter 11 bankruptcy cases, with orders for relief having been

entered on February 4, 2020. The Debtors continue to operate their affairs as debtors in

possession.

         2. Respondent’s claim no. 10548 was filed on September 24, 2020 as a secured

claim in the amount of $58,543.991. This claim amended a prior claim filed by

Respondent, claim no. 411. The Debtors objected to claim no. 411 in their Third (3rd)



1
    A copy of Respondent’s Claim no. 10548 is attached hereto as “Exhibit 2.”
            Case 20-10256-KBO           Doc 543       Filed 01/03/21      Page 2 of 8




Omnibus (Non-Substantive) Objection to Claims Pursuant to Sections 502(b) and 503(b)

of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1 (Doc. No. 537)

on the grounds that claim no. 411 was amended by claim no. 10548. Respondent agrees

that claim no. 10548 (the “Amended Claim”) supersedes and amends claim no. 411.

          3. On December 18, 2020 the Debtors filed a Fourth (4th) Omnibus (Substantive)

Objection to Claims Pursuant to Sections 502 and 503 of the Bankruptcy Code,

Bankruptcy Rule 3007 and Local Rule 3007-1 (Doc. No. 538). The basis for the Debtors’

Objection is that the claim is not secured and should be reclassified as an unsecured

priority claim.

          4. The Debtors’ argument that the Amended Claim should be reclassified as a

priority claim is that the:

                  Proof of Claim asserts a secured claim on account of an alleged first
                  priority lien on certain real property for taxes owed to the claimant. Even
                  if such lien is valid, such lien is not on estate property, as the Debtors did
                  not own, and do not own, the real property. Rather, the Debtors occupied
                  the premises pursuant to a non-residential real property lease with a third
                  party. In addition, since the claim is for ad valorem taxes, the claim, if
                  valid, is not secured but is entitled to priority pursuant to section 507(a)(8)
                  of the Bankruptcy Code. (Emphasis added) (See Schedule 1 of Debtors’
                  Objection)

          5. Respondent’s Amended Claim is for ad valorem tax on tangible personal

property, and not, as the Debtors state, for tax on real property. The status of the

Amended Claim as secured is determined by Florida law.

                                  Applicable Florida Statutes

          6. Fla. Stat. §197.122(1)2 provides that:

                  (1) All taxes imposed pursuant to the State Constitution and laws of this
                  state shall be a first lien, superior to all other liens, on any property against


2
    Copies of referenced Florida Statutes are attached as “Exhibit 2.”


                                                 2
           Case 20-10256-KBO           Doc 543     Filed 01/03/21      Page 3 of 8




                which the taxes have been assessed and shall continue in full force from
                January 1 of the year the taxes were levied until discharged by payment or
                until barred under chapter 95. (Emphasis added)

         7. The lien created by Fla. Stat. §197.122(1) is due and payable on April 1

following the year in which the taxes were assessed. Pursuant to Fla. Stat. §197.333, the

2019 tangible personal property taxes (“TPPT”) were due by November 30, 2019 and

became delinquent on April 1, 2020. Pursuant to Fla. Stat. §197.333, all taxes become

delinquent on April 1 following the year in which they were assessed. As the 2019 TPPT

were not timely paid, these taxes have been accruing interest at a rate of one and one-half

percent (1.5%) per month since April 1, 2020.

         8. Due to accruing interest, the claim owed on the 2019 TPPT has increased to

$43,373.30 through January 31, 2021 and continues to increase at the rate of $481.81 per

month.

         9. The 2020 TPPT will not become delinquent until April 1, 2021. Fla. Stat.

§197.162 provides for a discount on taxes paid prior to April 1. The discount is 4% if

paid in November and declines by 1% per month until March, when there is no discount.

The amount owed for the 2020 TPPT is $25,895.08 through January 31, 2021 which

includes a 2% discount. The total owed for both years is currently $69,268.38 if paid by

January 31, 2021. As with any oversecured claim, interest continues to accrue on the

Amended Claim until the claim is either paid in full or the value of the collateral equals

the claim amount. 11 U.S.C. §506(b).

               The Collateral for Respondent’s Secured Amended Claim

         10. As stated in their Objection, on the date of the filing of the Debtors’ petitions,

the Debtors were a party to a non-residential real property lease with Gator Argate




                                               3
             Case 20-10256-KBO       Doc 543     Filed 01/03/21     Page 4 of 8




Gainesville, LLC. The tangible personal property which was the basis for the taxes owed

to Respondent was all owned by the Debtors and was located at the leased premises in

Gainesville, Alachua County, Florida.       On the date of the filing of the petitions,

Respondent held a secured claim, with statutory priority over any other creditor, on this

tangible personal property. Fla. Stat. §197.122(1).

       11. On February 4, 2020 (Doc. No. 4), the Debtors filed their Motion to Approve

Use of Cash Collateral (the “Cash Collateral Motion), which was granted on an interim

basis by order of this Court dated February 6, 2020 (Doc. No. 60) (the “Interim Cash

Collateral Order”) and on a final basis on March 4, 2020 (Doc. No. 240) (the “Final Cash

Collateral Order”).

       12. As reflected in the applicable Affidavit/Declaration of Service (Doc. No. 96),

the Cash Collateral Motion and Interim Cash Collateral Order were not served on the Tax

Collector.

       13. The Final Cash Collateral Order provides that the Debtors’ prepetition

lenders, as adequate protection for any diminution in value of collateral, shall have first

priority replacement liens on each Debtors’ presently owned or later acquired property

and assets, but such replacement liens shall be junior and subordinate to “…(C) any legal,

valid, binding, enforceable, perfected, and non-avoidable liens in existence on or as of the

petition date…” (See Final Cash Collateral Order, ¶5(a)).

       14. On February 5, 2020 (Doc. No. 33) Debtors filed their Motion for Entry of (I)

An Order (A) Approving De Minimis Asset Sale Procedures, (B) Approving Certain

Bidding Procedures, Assumption and Assignment Procedures, and the Form and Manner

of Notice Thereof, (C) Authorizing the Debtors to Enter Into Asset Purchase Agreements




                                             4
          Case 20-10256-KBO          Doc 543      Filed 01/03/21     Page 5 of 8




with Stalking Horse Bidders, and (D) Scheduling a Hearing on the Approval of the Sale

of Debtors’ Remaining Assets Free and Clear of All Encumbrances as Well as the

Assumption and Assignment of Certain Executory Contracts and Expired Leases, and (II)

An Order (A) Authorizing the Sale of the Debtors’ Remaining Assets Free and Clear of

All Encumbrances, (B) Approving Asset Purchase Agreements, (C) Authorizing the

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and

(D) Waving Stay Provisions Pursuant to Bankruptcy Rule 6004(h) and 6006(d) (the

“Remaining Property Sale Motion”).

       15. The Remaining Property Sale Motion provides for eight (8) day’s notice of

sale for any asset sale less than $100,000.00, with notice to be given to counsel for the

unsecured creditors committee, counsel for Debtors, counsel for pre-petition lenders, any

known affected creditor asserting a lien on the assets proposed to be sold, any counter-

party to a target contract, and parties known to have an interest in the applicable asset.

       16. On February 14, 2020 (Doc. No. 122), the Court entered its Order on the

Remaining Property Sale Motion. That Order provides that all sales held pursuant to

Debtors’ Remaining Property Sale Motion shall be free and clear of all liens, with such

liens attaching to proceeds with the same validity, extent, and priority as existed against

the subject assets immediately prior to such sale or transfer. (Emphasis added).

       17. Paragraph 26 of the Order granting the Remaining Property Sale Motion

required the Debtors to serve any Sale Notice on various parties, including “(8) all taxing

authorities having jurisdiction over any of the Assets, including the Internal Revenue

Service.” As reflected by the applicable Affidavit of Service (Doc. No. 336), the Order

granting the Remaining Property Sale Motion was not served on the Tax Collector.




                                              5
          Case 20-10256-KBO         Doc 543     Filed 01/03/21     Page 6 of 8




       18. On March 9, 2020, the Debtors entered into a Lease Termination and Release

Agreement Related to Premises located at University Towne Center, Gainesville, Florida

(the “Lease Termination Agreement”). The Agreement provided, among other things,

that the Debtors would sell all of its tangible personal property located at the leased

premises to the landlord, Gator Argate, LLC, for the sum of $75,000.00.

       19. On March 24, 2020, the Court entered an Order (A) Approving the Lease

Termination and Release Agreement Related to Premises located at University Towne

Center, Gainesville, Florida (Doc. No. 296) (“Order Approving Lease Termination”).The

Lease Termination Agreement is attached as “Exhibit A” to the Order Approving Lease

Termination. The tangible personal property sold pursuant to the Order Approving Lease

Termination was subject to the statutory tax lien held by Respondent for TPPT owed for

2019 and 2020.

       20. The Order Approving Lease Termination provided at page 3 that “the

Proposed Sale shall be free and clear of all liens, claims and encumbrances, with such

liens, claims and encumbrances attaching to the Proposed Sale proceeds with the same

validity, extent and priority as had attached to the subject Assets immediately prior to

such Proposed Sale.” (Emphasis added)

       21. The Affidavit of Service of the Order Approving Lease Termination (Doc.

No. 355) shows in Exhibit D that the Order Approving Lease Termination was not served

on the Tax Collector. Only the landlord’s attorneys were served.

       22. Based on the provision in the Order Approving Lease Termination that any

liens which attached to the Assets would attach to the Proposed Sale proceeds,




                                            6
          Case 20-10256-KBO        Doc 543     Filed 01/03/21    Page 7 of 8




Respondent’s Amended Claim is secured by a first priority lien on the sale proceeds

resulting from the Lease Termination Agreement.

                               RELIEF REQUESTED

       23.   Respondent moves this Court to enter an order denying the Debtors’

Objection to its Amended Claim no. 10548; confirming that Respondent’s Amended

Claim is in the amount of $69,268.38 as of January 31, 2021; confirming that interest

continues to accrue on the Amended Claim until the Amended Claim is either paid in full,

or the amount equals $75,000.00; and for such other and further relief as this Court

deems just and proper.

                                            RUFF & COHEN, P. A.
                                            4010 Newberry Road, Suite G
                                            Gainesville, FL 32607
                                            Telephone: (352) 376-3601
                                            Facsimile: (352) 378-1261
                                            Attorneys for governmental entity
                                            Alachua County Tax Collector


                                            By: /s/Lisa C. Cohen
                                                  Lisa C. Cohen
                                                  FL Bar #558291
                                                  lcohen@ruffcohen.com




                                           7
          Case 20-10256-KBO        Doc 543     Filed 01/03/21    Page 8 of 8




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of January, 2021 I have served by

electronic mail via CM/ECF a true and correct copy of the foregoing Response, including

all exhibits, to all parties and counsel of record who have appeared by CM/ECF.

                                           /s/ Lisa C. Cohen
                                           Lisa C. Cohen




                                           8
